United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1660
Issued: April 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2014 appellant filed a timely appeal from a January 28, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish entitlement to medical
benefits.

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). The Board denied the request in a March 27, 2015 order as her arguments could be adequately
addressed based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 14-1660
(issued March 27, 2015).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 20, 2013 appellant, then a 55-year-old, former clerk and mail handler, filed a
traumatic injury claim (Form CA-1) alleging a hand injury due to her employment on
January 12, 1983. She stated that a machine started automatically when she tried to remove an
envelope from the machine. Appellant stopped work on January 12, 1989.
Appellant submitted treatment notes dated January 20 to April 5, 1985 from the
employing establishment health unit.
In a March 27, 2013 letter, the employing establishment contended that appellant’s claim
was not timely filed.
By letter dated April 10, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested factual and medical evidence, including evidence
that she provided timely notification of her injury. OWCP also requested that the employing
establishment provide information regarding its knowledge of the alleged injury and submit
medical evidence, if appellant had been treated at its medical facility. In an April 23, 2013 letter,
it requested that the employing establishment provide whether the medical unit notes submitted
by appellant were signed by a physician.
On April 20, 2013 appellant stated that her medical records documented what happened
at the time of injury. She denied any prior disability and alleged an aggravation of an
unspecified connective tissue disorder. On May 7, 2013 appellant stated that she stopped work
at the employing establishment in 1986 and resigned in 1989.
By letter dated May 2, 2013, the employing establishment submitted health unit treatment
notes dated January 12 to April 1983. A January 12, 1983 treatment note provided a history that
appellant had attempted to clear a jam from a machine with her right hand. The machine came
on and hit her hand. A supervisor submitted a Form 3756 to document the injury. An
examination revealed slight redness and a small superficial abrasion on the back of the right
hand. A cold pack was applied. In a January 14, 1983 treatment note, a Dr. Rosa Ong, a former
employing establishment physician,3 reported a superficial abrasion on the back of appellant’s
right hand. The wound was covered with a band aid. In a January 24, 1983 treatment note,
Dr. Ong reported a healing abrasion and applied betadine and a band aid.
In a July 17, 2013 decision, OWCP accepted appellant’s claim for resolved abrasion or
friction burn of the right hand without infection. It stated that the January 12 and 14, 1983
employing establishment health unit chart notes established a timely filed claim. The notes
included a history of injury and appellant’s diagnosis of superficial abrasion on the back of her
right hand. OWCP noted that there were no other chart note entries for the abrasion and no other
medical evidence was submitted. It advised appellant that the abrasion has resolved and the
claim was closed with no need for further medical care.

3

The Board notes that Dr. Ong’s professional qualifications are not contained in the case record.

2

By letter dated August 14, 2013, appellant requested a review of the written record by an
OWCP hearing representative. She cited Board precedent and contended that the July 17, 2013
was contrary to the facts and laws of FECA. Appellant reiterated her prior contention that her
accepted condition aggravated her preexisting unspecified connective tissue disorder and
contended that she was entitled to medical benefits.
In a January 28, 2014 decision, an OWCP hearing representative affirmed the July 17,
2013 decision. He found that the medical evidence established that the January 12, 1983
employment injury had resolved and that appellant was not entitled to further medical treatment.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.4 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.5 Proof of causal relation
must include rationalized medical evidence.6
ANALYSIS
OWCP accepted that appellant sustained an abrasion or friction burn of the right hand
without infection while in the performance of duty on January 12, 1983. It, however, closed her
claim and found that she was not entitled to further medical treatment as the medical evidence
established that the accepted condition had resolved. The Board finds that appellant has failed to
submit sufficient medical evidence to establish the need for further medical treatment for her
work-related injury.
On January 14, 1983 Dr. Ong diagnosed and treated a superficial abrasion on the back of
appellant’s right hand. Her January 24, 1983 treatment note reported a healing abrasion to which
she applied betadine and a band aid. There is no bridging evidence of ongoing residuals as a
result of the accepted employment-related right hand abrasion. There are no medical records
after January 24, 1983 which address appellant’s work injury. The employing establishment
health unit treatment notes dated February 3 and April 1, 1983 and January 20 to April 5, 1985
addressed her complaints of nasal congestion, high blood pressure, headache, soreness after
going to a disco, neck and right wrist pain, and tiredness in both legs. The Board finds that
Dr. Ong’s treatment note represents the weight of the medical evidence and establishes that
appellant’s January 12, 1983 work-related right hand abrasion had resolved and needed no
further medical treatment. Appellant has not met her burden of proof.
4

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

5

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

6

Debra S. King, 44 ECAB 203 (1992).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established entitlement to medical benefits.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

